DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Status of the Claims
	Claims 1-11 and 13-14 are pending and are examined herein.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Lander et al.

Claims 1-11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lander et al. (WO 2016/089920 A1, of record).
	Regarding claim 1, Lander teaches a method for genome-wide identification of chromatin interactions in a cell (e.g. see abstract, first sentence) comprising: providing a cell that contains a set of chromosomes having genomic DNA (e.g. see para. [0164] “Human Fibroblasts”);
	Incubating the cell or the nucleus thereof with a fixation agent to provide a fixed cell comprising a complex having genomic DNA crosslinked with a protein (e.g. Claims 21-24) wherein the protein is a DNA-binding protein or a protein associated therewith (e.g. para. [0065]; “double-stranded nucleic acid binding proteins”) The combined teachings of dsDNA-binding proteins that are in a cell and formaldehyde reasonably reads on a limitation of “genomic DNA crosslinked”;
	Performing proximity ligation of the genomic DNA of the fixed cell to form proximally-ligated genomic DNA (e.g. para. [0134]; “ligated the resulting blunt-end fragments”);
	Isolating the complex from the cell by immunoprecipitation utilizing an antibody that specifically binds to DNA-binding protein or a protein associated therewith (e.g. para. [0065]; “double-stranded nucleic acid binding proteins” and claims 27- 28; “wherein the sample is treated with an agent that isolates end-joined nucleic acid fragments that are bound by a protein or RNA…wherein the agent used is an antibody recognizing a specific protein” the combination of “isolates” and “antibody” reasonably reads on “immunoprecipitation”);
to provide a DNA library and
	Sequencing the DNA library (e.g. see abstract; “determining the sequence”) ).
	Regarding claim 2, Lander teaches further comprising shearing the proximally-ligated genomic DNA before the isolating step (e.g. para. [0134]).
Regarding claim 3, Lander teaches wherein the shearing is carried out by sonication (e.g. para. [0166]; “Covaris sonication”).
Regarding claim 4, Lander teaches wherein the fixation agent is formaldehyde (e.g. Claim 24)
Regarding claim 5, Lander teaches the method of claim 1, wherein the proximity ligation is an in situ ligation (e.g. para. [0134], “In situ Hi-C methodology”) performed by a process comprising
Permeabilizing the fixed cell (e.g. para. [0134]; 
Fragmenting the genomic DNA (e.g. para. [0134]; “digesting DNA with a suitable 4-cutter enzyme”)
Performing labeled nucleotide fill-in with a labeled nucleotide (e.g. para [0134]; “biotinylated nucleotide”)
Ligating the genomic DNA to form proximally-ligated genomic DNA (e.g. para. [0134]; “ligating the resulting blunt-end fragments”).
 Regarding claim 6, Lander teaches lysing the cells before the proximity ligation step (e.g. para. [0166]; “cells were lysed”).
	Regarding claims 7 - 8, Lander teaches fragmenting DNA by restriction digestion with an enzyme e.g. a 4-cutter enzyme (e.g. para. [0134]).
	Regarding claims 9 - 10, Lander teaches wherein the labeled nucleotide is labeled with a tag, e.g. biotin (e.g. para. [0134]; “biotinylated nucleotide”).
	Regarding claim 11, Lander teaches pulling down the genomic DNA from the complex after the isolating step and prior to the sequencing step (e.g. para. [0153]; “ligation junctions were pulled down with streptavidin beads”).
	Regarding claim 14, Lander teaches wherein the cell is a mammalian cell (e.g. para. [0164]; “human fibroblasts”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Lander et al. and Sandmann et al.
Claims 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lander et al. (WO 2016/089920 A1, of record) as applied to claims 1-11 and 14 above, and further in view of Sandmann et al. (NATURE PROTOCOLS, VOL.1: NO.6, p. 2839-2855, published 01/25/2007).
Regarding claim 13, Lander teaches the method of claim 1 but does not teach the protein being a transcription factor.  However, Sandmann does teach the protein being a transcription protein (e.g. see abstract).  
prima facie obvious to one of ordinary skill in the art prior to the effective filing date to modify Lander’s methods with Sandmann.  One would be motivated to do so because Lander states in para. [0108], “the methods disclosed herein can readily be combined with other techniques, such as…chromatin immunoprecipitation after ligation”.  Lander teaches the protocol of HiC while Sandmann teaches the protocol for ChIP, therefore Lander is suggesting that combining these protocols can be done. The ordinary artisan would have a reasonable expectation of success in practicing the invention because Lander is an expert in studying chromatin interactions and both Lander and Sandmann are in the same field of endeavor of chromatin interactions.
***
Response to Arguments
	The 10/26/2021 remarks argue: not all elements are taught.
	Applicant’s arguments have been fully considered but they are not persuasive for at least the following reasons.
Applicant’s arguments with respect to claim 13 have been considered but are moot, please see the new 103 rejection above.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639